Citation Nr: 0427925	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  98-14 325A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
hypertensive vascular disease with nephritis, currently 
evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for service-connected 
gouty arthritis, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
February 1945.

The instant appeal arose from a July 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Atlanta, Georgia, which denied the veteran's claims of 
entitlement to an increased rating for service-connected 
hypertensive vascular disease with nephritis, evaluated as 30 
percent disabling, and entitlement to an increased rating for 
service-connected gouty arthritis, evaluated as 20 percent 
disabling.  The Board notes, however, that the veteran had 
also perfected an appeal from a March 1990 rating decision 
that assigned a 30 percent disability evaluation for 
"congenital absence left kidney with nephritis and 
hypertension" from June 1, 1990.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), enacted during the 
course of this appeal, eliminated the requirement for a well-
grounded claim, enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

Review of the claims folder fails to reveal VCAA notice from 
the RO to the veteran.  The appellant has not waived his 
right to receive such notice.  See Janssen v. Principi, 15 
Vet. App. 370 (2001) (per curiam).  This VCAA notification 
letter must be provided by the RO.  See Disabled Am. Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. 
Cir. 2003) (invalidating the regulation which empowered the 
Board to issue written notification of the VCAA).

The veteran was most recently afforded examinations for the 
disabilities in issue over four years ago, in June 2000.  
VA's fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous examination which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Under the 
circumstances, the Board concludes that a remand is required 
for the scheduling of medical examinations.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for an examination without 
good cause may include denial of the claims.  38 C.F.R. 
§§ 3.158 and 3.655 (2003).  

These issues are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the requested 
action that follows.  VA will notify the veteran if further 
action is required on his part.

1.  The RO should fulfill all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 should be completed.  In particular, 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act should be 
fully complied with and satisfied.  See 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2003).  Compliance should be 
ensured with VA's obligations under the 
VCAA as interpreted by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

2.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran, including any 
evidence that would be relevant to the 
appeal from the March 1990 rating 
decision.  If the RO is unable to obtain 
any pertinent evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to submit the outstanding evidence. 

3.  The veteran should be afforded 
examinations for evaluations of his 
service-connected hypertensive vascular 
disease with nephritis, and service-
connected gouty arthritis.  The entire 
claims file must be made available to the 
examiners, and the examination reports 
should reflect consideration of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.

4.  Thereafter, the RO should 
readjudicate these claims, with 
consideration of the appeal from the 
March 1990 rating decision, including 
consideration of the changes in the 
rating schedule, effective in 1994 
concerning the evaluation of kidney 
disability and effective in January 1998 
for hypertensive disability.  If either 
of the benefits sought on appeal remains 
denied, the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, including the 
relevant changes in the rating schedule 
since 1990.  An appropriate period of 
time should be allowed for response.  The 
claims file should then be returned to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




